DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Claim Status
	Claims 17-22, 24-26, and 29 are presently pending and were amended in the Reply filed 11/05/2021.  Claims 27-28 were canceled in the Reply filed 11/05/2021.

Information Disclosure Statement
The IDS filed 1/21/2022 is acknowledged and presently considered.
Applicant should note that some documents disclosed on the IDS form submitted on 1/21/2022 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
	The Applicable claim interpretation has been set forth previously on record, and those discussions are incorporated herein.  Additional or revised interpretations are set forth below.
At amended claim 17, “insulin” is interpreted in view of the originally filed disclosure (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]). Specifically, “[i]nsulin as used in the present invention is a peptide having the function of controlling blood sugar....” that “generally plays a role in controlling blood sugar in the body”, and any “[i]nsulin derivatives . . . [have] a function of controlling blood sugar in the body” (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).  Accordingly, the term “insulin” is defined functionally.  The term “insulin” at claim 1 is 
Additional claim interpretations are discussed below.

Withdrawn Claim Rejections
The rejection of claims 17-22, 24-26, and 28-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been overcome by Applicant’s amendments filed 11/05/2021, wherein the scope of claim 17 was amended to reflect the described scope of Example 3. 
The rejection of claims 17-22, 24-26, and 28-29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0269553A1 (Nov. 30, 2006; cited in IDS filed 5/2/2014 as cite no. 4) in view of US2009/0252703A1 (Oct. 8, 2009; cited in previous action), WO 2010/107256 A2 (Sept. 23, 2010; cited in previous action), and US2007/0083006A1 (Apr. 12, 2007; cited in IDS filed 5/2/2014 as cite no. 3) has been overcome by Applicant’s amendments filed 11/05/2021, wherein the scope of claim 17 was amended to include molar ratios, reaction times, reaction temperature, and solvent conditions commensurate with Example 3. 

Claim Objections
Claim 25 is objected to because of the following informalities:  
Amended claim 25 now recites the confusing, grammatically incorrect, and superfluous phrase “wherein the insulin of which the N-terminal of beta chain is phenylalanine is native insulin”.  Specifically, the newly added phrase “of which the N-terminal of beta chain is phenylalanine” should be deleted because it is confusing and grammatically incorrect.  .
Appropriate correction is required.

New or Revised Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 now recites the phrase “the insulin of which the N-terminal of beta chain is phenylalanine” (“A”) and “native insulin” (“B”), wherein both references are then followed by the phrase “or a variant, or derivative . . . . of native insulin”.  It is prima facie unclear if the language “or a variant, or derivative . . . . of native insulin” is intended to modify A or B.  This impacts the pending claim scope.  Specifically, if A is being modified, it is presumed that the N-terminal phenylalanine is unchanged.  However, if B is being modified, the claim scope is reasonably understood to encompass any “variant, or derivative that is prepared by any one of substitution, addition, deletion, modification, or combinations thereof in one or more amino lacking a Beta Chain N-terminal phenylalanine. Therefore, the pending claim scope varies depending upon which terminology is modified by the phrase “or a variant, or derivative . . . . of native insulin”.  Accordingly, such phrases render amended claim 25 indefinite.
Claim 25 recites the phrase “wherein the insulin . . . . is prepared by any one of substitution, addition, deletion, modification, or combinations thereof in one or more amino acids of native insulin” (see, e.g., instant claim 25.).  As noted above, “insulin” is defined and described on record a genus of proteins that satisfy a functional limitation (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]). Specifically, an “insulin” as claimed “in the present invention is a peptide having the function of controlling blood sugar....” (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).  However, no structure/function correlation commensurate in scope with instant claim 1 has been set forth or identified in the originally filed disclosure.  Here, claim 25 ostensibly includes proteins wherein all amino acids of “native insulin” are substituted, deleted, replaced, or modified in some manner.  Critically, this language encompasses all possible protein structures without limitation (e.g., albumin is just an insulin sequence, wherein each position is modified to a different amino acid).  While it is clear that some peptides (e.g., albumin, Huntington protein) cannot be “insulins” within the scope of instant claim 25 because it is known that such proteins lack “the function of controlling blood sugar”, it is less well-known if proteins having 50% identity, 50% similarity, or 50% sequence homology are encompassed by instant claim 25.  In brief, claim 25 attempts to claim all possible “insulin” derivatives by broadly encompassing all possible modifications, substitutions, deletions, and amendments that can yield an “insulin”, but fails to actually inform artisans which species from among this infinitely large genus can actually function as “insulin” by “having the function of controlling blood sugar....” see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).  In the absence of such guidance it is prima facie unknown what the scope of instant claim 25 may actually be.
Accordingly, claim 25 is rejected.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section, and those interpretations and discussions are incorporated into the instant rejection.  For purposes of the instant rejection, claim 25 is interpreted literally.  A literal interpretation is reasonable because no structure/function relationship commensurate in scope with the functions described in the Specification was placed on record (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).
Claim 25 depends from claim 17, and claim 17 pertains to a method that is limited to “an insulin”, wherein “an insulin” as “used in the present invention is a peptide having the function of controlling blood sugar....” (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).  However, claim 25 is reasonably understood to more broadly encompass all possible proteins that are derivable e.g., keratin, elastin, Factor IX, Green Fluorescent Protein, receptors, etc.).  Therefore, the literal language of amended claim 25 appears to read upon a broader and more expansive set of proteins than claim 17.  Therefore, Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Instant claim 25 refers to “the insulin” of independent claim 17, but subsequently recites structurally limitations that do not reasonably define an “insulin” in view of the instant disclosure or the prior art. 
At amended claim 17, “insulin” is interpreted in view of the originally filed disclosure (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]). Specifically, “[i]nsulin as used in the present invention is a peptide having the function of controlling blood sugar....” that “generally plays a role in controlling blood sugar in the body”, and any “[i]nsulin derivatives . . . [have] a function of controlling blood sugar in the body” (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).  Accordingly, the term “insulin” is defined functionally and is reasonably understood to read upon native insulin as well as commercially available, art-recognized insulin derivatives known at the time of filing to have “the function of controlling blood sugar” in the art.
However, instant claim 25 recites a substantially broader definition of an “insulin”, and ostensibly attempts to describe an “insulin” as including all possible proteins proteins that are derivable by substitution, addition, deletion, modification, or any combination thereof in one or more amino acids of native insulin.  Critically, the language of claim 25 is so broad that all proteins known in science could be rewritten as an “insulin variant”, wherein such proteins would merely differ at each position of native insulin by substitution, deletion, addition, or modification (e.g., keratin, elastin, Factor IX, Green Fluorescent Protein, receptors, etc. would all constitute “insulin variants”).  
functional limitation.  In fact, the term is functionally defined, and the specification states that “[i]nsulin as used in the present invention is a peptide having the function of controlling blood sugar....” (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).  Therefore, there exists a substantial question regarding structure/function relationships.  Namely, it is prima facie unknown what compounds within the literal scope of instant claim 25 also exhibit an appreciable level of function sufficient to “control blood sugar....” and thereby constitute an “insulin” within the scope of instant claim 25 (see, e.g., Spec. filed 5/02/2014 at ¶¶[36]-[44]).
Zero structure/function relationship commensurate in scope with instant claim 25 has been set forth on record, and therefore it is prima facie unknown which compounds within the scope of the literal structural limitations at claim 25 are included or excluded by the implicit functional limitation of “insulin” as defined by the specification.  The genus may include less than a dozen proteins or >>trillions of proteins. 
Conclusion
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Similarly, in the instant case, the language at claim 25 amounts to a “drawing a fence” around every possible protein known or yet to be discovered that may exhibit some ill-defined minimal “function of controlling blood sugar”, but the Specification fails to reasonable permit artisans to identify which embodiments satisfying the structural limitations of instant claim 25 would actually exhibit such functionality.
In conclusion, for the reasons discussed above, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Accordingly, claim 25 is rejected.

Response to Arguments
Applicant’s arguments with respect to claim 25 have been considered but are moot because the new or revised grounds of rejection does not rely on any reference or rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 17-22, 24, 26, and 29 are allowed.
The closest prior art of record was set forth under pre-AIA  35 U.S.C. 103(a) in the previous action.  In view of the amendments filed 11/05/2021, the closest prior art does not anticipate nor render obvious the amended claim scope, wherein an immunoglobulin Fc region is covalently linked to a remaining aldehyde group of a non-peptide polymer at a 1:1 ratio, in a reaction solution comprising 10% (v/v) ethanol, HEPES, potassium phosphate, and 20 mM 

Conclusion
Claim 25 is rejected.
Claims 17-22, 24, 26, and 29 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654